Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Baranski et al. (US 2016/0091980 A1).
Regarding claim 1, Baranski et al. teach an action recognition system (e.g., as shown in fig. 5A-5B), comprising: a body (e.g., 546 in fig. 5A-5B) configured to be disposed on a movable part of a user (as shown in fig. 5A and 5B); at least one light emitting unit disposed on an inner side of the body (506 in fig. 5A), the light emitting unit operable to emit a light beam illuminating at least a portion of the movable part (as shown in fig. 5A);  at least one light sensing unit (508 in fig. 5A) disposed on the inner side of the body (as shown in fig. 5A), the light sensing unit operable to sense the light beam reflected by the at least a portion of the movable part (as shown in fig. 5A) and to generate a light sensing signal in responsive to a muscular variation of the movable part of the user (see para. 0036 and 0041); and an action recognition module (note fig. 9A-9C); see also para. 0057), operable to process and analyze the light sensing signal and to identify and determine an action of the user according to the processed light sensing signal (see para. 0057) by performing an operation, so as to obtain the action corresponding to the muscular variation (e.g., see fig. 9A-C and para. 0050-0052), wherein the action includes a movement or a motion of each finger, up bending, down bending, left movement, and right movement of a palm, palm opening, hand grabbing or hand rotation operation (see para. 0050); and a processing module (e.g., 1010) disposed in a wearable device (see “wearable…device” in para. 0062), the processing module operable to cause the wearable device to perform a function that corresponds to the action of the user (e.g., see para. 0052 and 0053).
Regarding claim 3, Baranski et al. teach that the light sensing unit is a Photoplethysmogram (PPG) sensor (e.g., see para. 0041).
Regarding claim 5, Baranski et al. teach at least one of an accelerometer module (see para 0044) operable to determine a displacement of the movable part, and a gyro module (see para 0044) operable to determine a rotation direction and a rotation angle associated with the movable part, the action recognition module operatively determining the action of the user according to the light sensing signal and at least one of the displacement and the rotation direction and the rotation angle (see para. 0042)3.
Regarding claim 6, Baranski et al. teach that the body, the light emitting unit, the light sensing unit, and the action recognition module form the wearable device (see fig. 1C, 5A, and 5B; also note “wearable…device” in para. 0062).
Regarding claim 7, Baranski et al. teach a transmission unit, the transmission unit (see fig. 11) operable to transmit the light sensing signal to the action recognition module in a wired or wireless manner, the body, the light emitting unit, the light sensing unit and the transmission unit form the wearable device (as shown in fig. 11), wherein the action recognition module is disposed outside the wearable device (note external processor 1110 in fig. 11; see para. 0071 and 0072).
Regarding claim 8, Baranski et al. teach an electronic device having the action recognition module disposed therein, and the electronic device configured to perform the function that corresponds to the action of the user (e.g., see para. 0052 and 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art 
	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al. (US 2016/0091980 A1) in view of Laakkonen et al. (US 2016/0213267 A1).
Regarding claim 2, Baranski et al. teach an action recognition system as discussed above regarding claim 1, but fail to teach that the light emitting unit is a light emitting diode (LED).
Laakkonen et al. teach a similar apparatus (see fig. 1 and 2; note para. 0038-0040) as that of Baranski et al. for use with Photoplethysmogram (PPG) sensors and teach that the light sources are LEDs (see para.  0040).
It would have been obvious to persons having ordinary skill in the art to use an LED for the light emitting unit of Baranski et al. because, as Laakkonen et al. show, these are useful light sources for use in wearable sensor devices (see para. 0003 and 0044).
Regarding claim 4, Baranski et al. teach an action recognition system as discussed above regarding claim 1, but fail to teach a light source controller disposed on an annular body, the light source controller coupled to the light emitting unit for controlling the light intensity of the light beam emitted by the light emitting unit.
Laakkonen et al. teach a similar apparatus (see fig. 1 and 2; note para. 0038-0040) as that of Baranski et al. for use with Photoplethysmogram (PPG) sensors and teach including a light source controller (220) disposed on an annular body (note fig. 1), the light source controller (220) coupled to the light emitting unit (210) for controlling the light intensity of the light beam emitted by the light emitting unit (see para. 00953.
It would have been obvious to persons having ordinary skill in the art to include the light source controller coupled to the light emitting unit of Baranski et al. for controlling the light intensity of the light beam emitted by the light emitting unit since Laakkonen et al. show that this would provide for improved power efficiency (e.g., see para. 0071).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,272,862 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1 of the present application, all of the limitations recited in claim 1 of the present application are covered by the same corresponding limitations recited in claim 1 of the patent.  Therefore, claim 1 of the present application is anticipated by claim 1 of the patent.
Regarding claims 2-8 of the present application, all of the limitations recited in claims 2-8 of the present application are covered by the same corresponding limitations recited in claims 2-8, respectively, of the patent.  Therefore, claim s 2-8 of the present application is anticipated by claims 2-8, respectively, of the patent.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,806,378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1 of the present application, all of the limitations recited in claim 1 of the present application are covered by the same corresponding limitations recited in claim 1 of the patent.  Therefore, claim 1 of the present application is anticipated by claim 1 of the patent.
Regarding claims 2-8 of the present application, all of the limitations recited in claims 2-8 of the present application are covered by the same corresponding limitations recited in claims 2-8, respectively, of the patent.  Therefore, claim s 2-8 of the present application is anticipated by claims 2-8, respectively, of the patent.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,524,700 B2 in view of Baranski et al. (US 2016/0091980 A1).
Regarding claim 1 of the present application, all of the limitations recited in claim 1 of the present application are covered by the same corresponding limitations recited in claim 1 of the patent, except for the recitation of “wherein the action includes a movement or a motion of each finger, up bending, down bending, left movement, right movement of a palm, palm opening, hand grabbing or rotation operation” in lines 14-16. 
Baranski et al. teach a similar system as that recited in claims 1-8 of the patent and further teach that the action includes a movement or a motion of each finger, up bending, down bending, left movement, right movement of a palm, palm opening, hand grabbing or rotation operation (e.g., see fig. 3A-3H and note para. 0033, 0034, and 0050).
It would have been obvious to persons having ordinary skill in the art to include the above-noted actions into claim 1 of the patent because, as Baranski et al. show, this would have provided for useful detection of hand motions for use as input commands (see para. 0003).
Regarding claims 2-8 of the present application, all of the limitations recited in claims 2-8 of the present application are covered by the same corresponding limitations recited in claims 2-8, respectively, of the patent.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,285,627 B2 in view of Baranski et al. (US 2016/0091980 A1).
Regarding claim 1 of the present application, all of the limitations recited in claim 1 of the present application are covered by the same corresponding limitations recited in claim 1 of the patent, except for the recitation of “wherein the action includes a movement or a motion of each finger, up bending, down bending, left movement, right movement of a palm, palm opening, hand grabbing or rotation operation” in lines 19-21. 
Baranski et al. teach a similar system as that recited in claims 1-8 of the patent and further teach that the action includes a movement or a motion of each finger, up bending, down bending, left movement, right movement of a palm, palm opening, hand grabbing or rotation operation (e.g., see fig. 3A-3H and note para. 0033, 0034, and 0050).
It would have been obvious to persons having ordinary skill in the art to include the above-noted actions into claim 1 of the patent because, as Baranski et al. show, this would have provided for useful detection of hand motions for use as input commands (see para. 0003).
Regarding claims 2-8 of the present application, all of the limitations recited in claims 2-8 of the present application are covered by the same corresponding limitations recited in claims 2-8, respectively, of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record include US patents and patent publications cited in the parent applications to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878